Exhibit 10.18

SUPERVALU/RICHFOOD STOCK INCENTIVE PLAN

(FORMERLY THE RICHFOOD, INC. OMNIBUS STOCK INCENTIVE PLAN

(AS ASSUMED BY SUPERVALU INC.))

AMENDED AND RESTATED

EFFECTIVE APRIL 17, 2007

INTRODUCTION

The Richfood Holdings, Inc. Omnibus Stock Incentive Plan (the “Plan”) was
adopted by the Board of Directors of Richfood Holdings, Inc. on March 7, 1991
and was approved by shareholders at the 1991 annual meeting. The Plan authorized
the grant of Options, SARs and Stock Awards.

The Plan was amended and restated effective November 4, 1993. The amendments
adopted at that time (1) clarified the definition of Common Stock, (2) revised
the manner in which the option price and withholding tax obligations may be
settled, and (3) clarified that immediately vested and transferable Stock Awards
may be granted under the Plan.

The Plan was further amended and restated effective June 13, 1996, subject to
the approval of shareholders. The amendments (1) increased the number of shares
that may be issued under the Plan, (2) included provisions that will permit the
award of “performance based compensation” under Section 162(m) of the Internal
Revenue Code of 1986, as amended, and (3) clarified the provisions regarding the
grant of Performance Shares under the Plan.

The Plan was further amended, effective July 29, 1997, subject to the approval
of shareholders at the 1997 annual meeting. The Plan was further amended and
restated on October 13, 1999 in connection with the Company’s acquisition of
Richfood Holdings, Inc. on August 31, 1999. The amendments (1) reflected the
Company’s assumption of the Plan and (2) eliminated the cashless exercise option
whereby shares were withheld or the shares otherwise issuable were reduced.

The Plan was further amended and restated, effective June 27, 2001, subject to
the approval of shareholders at the 2001 annual meeting. The amendments
(1) limit the annual grant to any employee of stock options, stock appreciation
rights and other awards with a value based solely on an increase in the value of
the Company’s Common Stock after the grant date, to a maximum of 500,000 shares,
taking into account all of the Company’s stock plans in which the employee
participates, for the purpose of qualifying such awards as performance based
compensation for purposes of Internal Revenue Code Section 162(m), (2) provide
that options may not be granted with an exercise price of less than 100% of the
fair market value of the Company’s Common Stock on the date of grant, and
(3) allow for restoration options, commonly referred to as “reload options”, to
be granted under the Plan. The terms of the Plan stated herein will govern
awards granted on and after June 27, 2001.

The Plan was further amended and restated, effective April 17, 2007, to revise
and clarify the definition of Fair Market Value.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01 “Affiliate” means any “subsidiary” or “parent” corporation (within the
meaning of Section 424 of the Code) of the Company.

1.02 “Agreement” means a written agreement (including any consent, amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of an award of Performance Shares, or an Option, SAR or Stock
Award granted to such Participant.

1.03 “Board” means the Board of Directors of the Company.

1.04 “Committee” means the Executive Personnel and Compensation Committee of the
Board.

1.05 “Common Stock” means the Common Stock, $1.00 par value of the Company.

1.06 “Company” means SUPERVALU INC.

1.07 “Corresponding SAR” means an SAR that is granted in relation to a
particular Option and that can be exercised only upon the surrender to the
Company, unexercised, of that portion of the Option to which the SAR relates.

1.08 “Fair Market Value” means, with respect to any property (including, without
limitation, any Common Stock or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee. Notwithstanding the foregoing and unless
otherwise determined by the Committee, the Fair Market Value of a share of
Common Stock as of a given date shall be, if the Common Stock is then listed on
the New York Stock Exchange, the closing price of one share of Common Stock as
reported on the New York Stock Exchange on such date or, if the New York Stock
Exchange is not open for trading on such date, on the next date that the New
York Stock Exchange is open for trading.

1.09 “Initial Value” means, with respect to an SAR, the Fair Market Value of one
share of Common Stock on the date of grant, as set forth in the Agreement.

1.10 “Option” means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in the
holder’s Agreement.

1.11 “Participant” means an employee of the Company or an Affiliate, including
an employee who is a member of the Board, who satisfies the requirements of
Article IV and is selected by the Committee to receive an award of Performance
Shares, an Option, a SAR or a Stock Award or a combination thereof.

 

2



--------------------------------------------------------------------------------

1.12 “Performance Shares” means an award which, in accordance with and subject
to an Agreement, will entitle the Participant to receive a Stock Award, a
payment of cash or a combination thereof.

1.13 “Plan” means the SUPERVALU/Richfood Stock Incentive Plan (formerly the
Richfood, Inc. Omnibus Stock Incentive Plan (as assumed by SUPERVALU INC.)).

1.14 “Restoration Option” shall mean any Option granted under Article VI.

1.15 “Restricted Stock” means shares of Common Stock that are nontransferable or
subject to a substantial risk of forfeiture or both and that the Committee may
grant to a Participant pursuant to a Stock Award. Shares of Common Stock shall
cease to be Restricted Stock when, in accordance with the terms of the
applicable Agreement, they become transferable and free of a substantial risk of
forfeiture.

1.16 “SAR” means a stock appreciation right that entitles the holder to receive,
with respect to each share of Common Stock encompassed by the exercise of such
SAR, the amount determined by the Committee and specified in the holder’s
Agreement. In the absence of such a determination, the holder shall be entitled
to receive, with respect to each share of Common Stock encompassed by the
exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Initial Value. References to “SARs” include both Corresponding
SARs and SARs granted independently of Options, unless the context requires
otherwise.

1.17 “Stock Award” means Common Stock awarded to a Participant under Article X
(including an award of Restricted Stock) or in full or partial settlement of an
award of Performance Shares.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining employees with ability and initiative by enabling employees to
participate in its future success and to associate their interests with those of
the Company and its Affiliates. The Plan authorizes the award of Performance
Shares and the grant of Stock Awards, SARs, Options qualifying under Section 422
of the Code (“incentive stock options”) and Options not so qualifying. No Option
that is intended to be an incentive stock option shall be invalid for failure to
qualify as an incentive stock option. The proceeds received by the Company from
the sale of Common Stock pursuant to the Plan shall be used for general
corporate purposes.

ARTICLE III

Except as provided in this Article III, the Plan shall be administered by the
Committee. The Committee shall have authority to award Performance Shares and to
grant Options, SARs and Stock Awards upon such terms (not inconsistent with the
provisions of the Plan) as the Committee may consider appropriate. Such terms
may include conditions (in addition to those contained in the Plan) on the
exercisability of all or any part of an Option or SAR or on the transferability
or forfeitability of Performance Shares or a Stock Award. Notwithstanding any
such conditions, the Committee may, in its discretion, accelerate the time at
which any Option or

 

3



--------------------------------------------------------------------------------

SAR may be exercised, the time at which an award of Performance Shares may be
earned or the time at which Restricted Stock may become transferable or
nonforfeitable. In addition, the Committee shall have complete authority to
interpret all provisions of the Plan; to prescribe the form of Agreements; to
adopt, amend and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of the Plan. The express grant in the Plan of any specific power
to the Committee shall not be construed as limiting any power or authority of
the Committee. Any decision made, or action taken, by the Committee or in
connection with the administration of the Plan shall be final and conclusive. No
member of the Committee shall be liable for any act done in good faith with
respect to the Plan or any Agreement, Option, SAR, Stock Award or an award of
Performance Shares. All expenses of administering the Plan shall be borne by the
Company.

The Committee, in its discretion, may delegate to one or more officers of the
Company or its Affiliates all or part of the Committee’s authority and duties
with respect to grants and awards to individuals who are not subject to the
reporting and other provisions of Section 16 of the Securities Exchange Act of
1934, as in effect from time to time. In the event of such delegation, and as to
matters encompassed by the delegation, references in the Plan to the Committee
shall be interpreted as a reference to the Committee’s delegate or delegates.
The Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate or
delegates that were consistent with the terms of the Plan.

ARTICLE IV

ELIGIBILITY

4.01 General. Any employee of the Company or an Affiliate (including a
corporation that becomes an Affiliate after the adoption of the Plan) is
eligible to participate in the Plan if the Committee, in its sole discretion,
determines that such person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or an
Affiliate. Directors of the Company or an Affiliate who are employees of the
Company or an Affiliate may be selected to participate in the Plan. A person who
is a member of the Committee may not be awarded Performance Shares or granted
Options, SARs or Stock Awards under the Plan.

4.02 Grants. The Committee will designate individuals to whom Performance Shares
are to be awarded and to whom Options, SARs and Stock Awards are to be granted
and will specify the number of shares of Common Stock subject to each award or
grant. An Option may be granted with or without a related SAR. An SAR may be
granted with or without a related Option. Each award of Performance Shares and
all Options, SARs and Stock Awards granted under the Plan shall be evidenced by
Agreements which shall be subject to applicable provisions of the Plan and to
such other provisions as the Committee may adopt. No Participant may be granted
incentive stock options or related SARs (under all incentive stock option plans
of the Company and its Affiliates) that are first exercisable in any calendar
year for stock having an aggregate Fair Market Value (determined as of the date
of grant) exceeding $100,000. The preceding annual limitation shall not apply
with respect to Options that are not incentive stock options.

 

4



--------------------------------------------------------------------------------

ARTICLE V

STOCK SUBJECT TO PLAN

Upon the award of shares of Common Stock pursuant to a Stock Award, the Company
may issue authorized Common Stock. Upon the exercise of any Option or SAR, the
Company may deliver to the Participant (or the Participant’s broker if the
Participant so directs) authorized Common Stock. The maximum aggregate number of
shares of Common Stock that may be issued under the Plan with respect to Stock
Awards, Options, SARs and Performance Shares granted on or after October 13,
1999, is 2,076,684 shares, subject to adjustment as provided in Article XII. If
an Option or SAR is terminated, in whole or in part, for any reason other than
its exercise, the number of shares of Common Stock allocated to the Option or
SAR or portion thereof may be reallocated to other Options, SARs, Stock Awards
and awards of Performance Shares to be granted under the Plan. If an award of
Performance Shares is forfeited, in whole or in part, without the issuance of a
Stock Award, the number of shares of Common Stock allocated to the award of
Performance Shares or a portion thereof may be reallocated to other Options,
SARs, Stock Awards and Performance Shares to be granted under the Plan.

ARTICLE VI

AWARDS

In accordance with the provisions of Article IV, the Committee will designate
each individual to whom an Option or SAR is to be granted and will specify the
number of shares of Common Stock covered by such grants. Notwithstanding the
preceding sentence, no Participant, who is an employee of the Company at the
time of grant, may be granted any Option, SAR or other Stock Award, the value of
which are based solely on an increase in the value of the Shares after the date
of grant, for more than 500,000 Shares (subject to adjustment as provided for in
Article XII relating to stock splits, etc.), in the aggregate, taking into
account all such awards granted by the Company pursuant to any of its stock
compensation plans, in any calendar year period beginning with the period
commencing January 1, 2001 and ending December 31, 2001. The foregoing annual
limitation specifically includes the grant of any awards representing “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. For purposes of this Article VI, an Option and Corresponding SAR shall be
treated as a single grant.

The Committee may grant Restoration Options, commonly referred to as “reloads”,
separately or together with another Option, pursuant to which, subject to the
terms and conditions established by the Committee and any applicable
requirements of Rule 16b-3 or any other applicable law, the Participant would be
granted a new Option when the payment of the exercise price of the option to
which such Restoration Option relates is made by the delivery or withholding of
Shares pursuant to the relevant provisions of the plan or agreement relating to
such option, which new Option would be an Option to purchase the number of
Shares not exceeding the sum of (A) the number of Shares so provided as
consideration upon the exercise of the previously granted option to which such
Restoration Option relates, (B) the number of Shares, if any, tendered or
withheld as payment of the amount to be withheld under applicable tax laws in
connection with the exercise of the option to which such Restoration Option
relates, and (C) the number of previously owned Shares, if any, tendered as
payment for additional tax obligations of the Participant in connection with the
exercise of the option to which such

 

5



--------------------------------------------------------------------------------

Restoration Option relates pursuant to the relevant provisions of the plan or
agreement relating to such option. Restoration Options may be granted with
respect to Options previously granted under the Plan or any other stock option
plan of the Company, and may be granted in connection with any Option granted
under the Plan or any other stock option plan of the Company at the time of such
grant.

ARTICLE VII

OPTION EXERCISE PRICE

The purchase price per share of Common Stock purchasable under an Option shall
be determined by the Committee; provided, however, that such purchase price
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Common Stock on the date of grant of such Option.

ARTICLE VIII

EXERCISE OF OPTIONS AND SARS

8.01 Maximum Option or SAR Period. The maximum period in which an Option or SAR
may be exercised shall be determined by the Committee on the date of grant,
except that no Option or SAR shall be exercisable after the expiration of ten
years from the date the Option or SAR was granted. The terms of any Option or
SAR may provide that it is exercisable for a period less than such maximum
period.

8.02 Nontransferability. Any Option or SAR granted under the Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, the Option and any Corresponding SAR that
relates to such Option must be transferred to the same person(s). During the
lifetime of the Participant to whom the Option or SAR is granted, the Option or
SAR may be exercised only by the Participant. No right or interest of a
Participant in any Option or SAR shall be liable for, or subject to, any lien,
obligation or liability of such Participant.

8.03 Employee Status. For purposes of determining the applicability of
Section 422 of the Code (relating to incentive stock options), or in the event
that the terms of any Option or SAR provide that it may be exercised only during
employment or within a specified period of time after termination of employment,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment.

8.04 Performance Objectives. The Committee may prescribe that an Option or SAR
is exercisable only to the extent that certain performance objectives are
attained. Such performance objectives may be based on the Company’s, an
Affiliate’s or an operating unit’s return on equity, earnings per share, total
earnings, earnings growth, total sales, sales growth, return on capital or
return on assets or based on Fair Market Value. If the Committee, on the date of
the award, prescribes that an Option or SAR shall become exercisable only upon
the attainment of performance objectives stated with respect to one or more of
the foregoing criteria, the Option or SAR shall become exercisable only to the
extent the Committee certifies that such objectives have been achieved.

 

6



--------------------------------------------------------------------------------

ARTICLE IX

METHOD OF EXERCISE

9.01 Exercise. Subject to the provisions of Articles VII and VIII, an Option or
SAR may be exercised in whole at any time or in part from time to time at such
times and in compliance with such requirements as the Committee shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and when the Fair Market Value exceeds the option price of the
related Option. An Option or SAR granted under the Plan may be exercised with
respect to any number of whole shares less than the full number of shares for
which the Option or SAR could be exercised. A partial exercise of an Option or
SAR shall not affect the right to exercise the Option or SAR from time to time
in accordance with the Plan and the applicable Agreement with respect to
remaining shares subject to the Option or related to the SAR. The exercise of
either an Option or Corresponding SAR shall result in the termination of the
other to the extent of the number of shares with respect to which the Option or
Corresponding SAR is exercised.

9.02 Payment. Unless otherwise provided by the Agreement, payment of the Option
price shall be made in cash or a cash equivalent acceptable to the Committee.
Payment of all or part of the Option price also may be made by surrendering
shares of Common Stock to the Company. If Common Stock is used to pay all or
part of the Option price, the sum of the cash and cash equivalent and the Fair
Market Value of the shares surrendered must not be less than the Option price of
the shares for which the Option is being exercised.

9.03 Installment Payment. If the Agreement so provides, and if the Participant
is employed by the Company or an Affiliate on the date the Option is exercised,
payment of all or part of the Option price may be made in installments. In that
event, the Participant shall pay not less than ten percent (10%) of the Option
price of the shares acquired upon the exercise of an Option. If the Agreement so
provides, payment of such portion of the Option price may be made in cash, a
cash equivalent or by surrendering shares of Common Stock to the Company. If
Common Stock is used to pay part of the Option price, the amount deemed to be
paid with Common Stock shall be the Fair Market Value of the shares surrendered.

In the event that payment of all or part of the Option price is made in
installments, the Company shall lend the Participant an amount equal to not more
than ninety percent (90%) of the Option price of the shares acquired by the
exercise of the Option. This amount shall be evidenced by the Participant’s
promissory note and shall be payable in not more than five equal annual
installments, unless the amount of the loan exceeds the maximum loan value for
the shares purchased, which value shall be established from time to time by
regulations of the Board of Governors of the Federal Reserve System. In that
event, the note shall be payable in equal quarterly installments over a period
of time not to exceed five years. The Committee, however, may vary such terms
and make such other provisions concerning the unpaid balance of such purchase
price in the case of hardship, subsequent termination of employment, absence on
military or government service or subsequent death of the Participant as in its
discretion are necessary or advisable in order to protect the Company, promote
the purposes of the Plan and comply with regulations of the Board of Governors
of the Federal Reserve System relating to securities credit transactions.

 

7



--------------------------------------------------------------------------------

The Participant shall pay interest on the unpaid balance at the minimum rate
necessary to avoid imputed interest or original issue discount under the Code.
All shares purchased with cash borrowed from the Company shall be pledged to the
Company as security for the repayment thereof. In the discretion of the
Committee, shares of stock may be released from such pledge proportionately as
payments on the note (together with interest) are made, provided the release of
such shares complies with the regulations of the Federal Reserve System relating
to securities credit transactions then applicable. While shares are so pledged,
and so long as there has been no default in the installment payments, such
shares shall remain registered in the name of the Participant, and the
Participant shall have the right to vote such shares and to receive all
dividends thereon.

9.04 Determination of Payment of Cash and/or Common Stock Upon Exercise of SAR.
At the Committee’s discretion, the amount payable as a result of the exercise of
a SAR may be settled in cash, Common Stock, or a combination of cash and Common
Stock. No fractional shares shall be deliverable upon the exercise of a SAR but
a cash payment will be made in lieu thereof.

9.05 Shareholder Rights. No Participant shall have any rights as a stockholder
with respect to shares subject to an Option or SAR until the date of exercise of
such Option or SAR.

ARTICLE X

STOCK AWARDS

10.01 Awards. In accordance with the provisions of Article IV, the Committee
will designate each individual to whom a Stock Award is to be made and will
specify the number of shares of Common Stock covered by such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 37,500 shares of Common Stock. The preceding sentence shall not limit
the issuance of Stock Awards in settlement of Performance Share awards.

10.02 Vesting. The Committee, on the date of the award, may, but shall not be
required to, prescribe that a Participant’s rights in the Stock Award shall be
forfeitable or otherwise restricted for a period of time set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares until the attainment of performance
objectives prescribed by the Committee or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Affiliates before the expiration of a stated term.

10.03 Performance Objectives. In accordance with Section 10.02, the Committee
may prescribe that Stock Awards will become vested or transferable or both based
on objectives stated with respect to the Company’s, an Affiliate’s or an
operating unit’s return on equity, earnings per share, total earnings, earnings
growth, total sales, sales growth, return on capital or return on assets or
based on Fair Market Value. If the Committee, on the date of the award,
prescribes that a Stock Award shall become nonforfeitable and transferable only
upon the attainment of performance objectives stated with respect to one or more
of the foregoing criteria, the shares subject to such Stock Award shall become
nonforfeitable and transferable only to the extent the Committee certifies that
such objectives have been achieved.

 

8



--------------------------------------------------------------------------------

10.04 Shareholder Rights. In accordance with the terms of the Agreement, a
Participant will have all rights of a shareholder with respect to the Common
Stock covered by a Stock Award, including the right to receive dividends and
vote the shares; provided, however, that (a) a Participant may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of Restricted
Stock, (b) the Company shall retain custody of the certificates evidencing
shares of Restricted Stock, and (c) the Participant shall deliver to the Company
a stock power, endorsed in blank, with respect to each award of Restricted
Stock. The limitations set forth in the preceding sentence shall not apply after
the Restricted Stock is, in accordance with the terms of the applicable
Agreement, transferable and no longer forfeitable.

ARTICLE XI

AWARD OF PERFORMANCE SHARES

11.01 Award. In accordance with the provisions of Article IV, the Committee will
designate individuals to whom an award of Performance Shares is to be granted
and will specify the number of shares of Common Stock covered by such award;
provided, however, that no Participant may receive Performance share awards in
any calendar year for more than 37,500 shares of Common Stock.

11.02 Earning the Award. The Committee, on the date of the grant of an award,
may prescribe that the Performance shares, or a portion thereof, will be earned
according to the terms of the applicable Agreement. By way of example and not of
limitation, the Agreement may specify that Performance Shares shall be earned
only upon the Participant’s completion of a specified period of employment with
the Company or an Affiliate or upon the attainment of stated performance
objectives or goals. Such performance objectives or goals may be based on the
Company’s, an Affiliate’s or an operating unit’s return on equity, earnings per
share, total earnings, earnings growth, total sales, sales growth, return on
capital, return on assets, or Fair Market Value. If the Committee, on the date
of the award, prescribes that Performance Shares shall be earned only upon the
attainment of performance objectives stated with respect to one or more of the
foregoing criteria, such Performance Shares shall be earned only to the extent
the Committee certifies that such objectives have been achieved.

11.03 Settlement. In the Committee’s discretion, the amount payable when an
award of Performance Shares is earned may be settled in cash, by the grant of a
Stock Award or a combination of cash and a Stock Award. A fractional share shall
not be deliverable when a Performance Share is settled, but a cash payment will
be made in lieu thereof.

11.04 Shareholder Rights. No Participant shall, as a result of receiving an
award of Performance Shares, have any rights as a shareholder until and to the
extent that the award of Performance Shares is earned and a Stock Award is made.
A Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of an award of Performance Shares or the right to receive Common Stock
thereunder other than by will or the laws of descent and distribution. After and
to the extent that an award of Performance Shares is settled with a Stock Award,
a Participant will have all the rights of a shareholder as described in Plan
section 11.03.

 

9



--------------------------------------------------------------------------------

ARTICLE XII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares that may be issued pursuant to Options, SARs and
Stock Awards under this Plan and the individual limits on the award of Options,
SARs, Stock Awards and Performance Shares in a calendar year shall be
proportionately adjusted, and the terms of outstanding awards of Performance
Shares, Options, SARs and Stock Awards shall be adjusted, as the Committee shall
determine to be equitably required in the event that the Company (1) effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or (2) engages in a transaction to which Section 424 of the Code applies.
Any determination made under this Article XI by the Committee shall be final and
conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares that may be issued pursuant to Options, SARs and Stock Awards
under this Plan, the individual limits on the award of Options, SARs, Stock
Awards and Performance Shares in a calendar year or outstanding awards of
Performance Shares, Options, SARs or Stock Awards.

The Committee may award Performance Shares or grant Options, SARs and Stock
Awards in substitution for performance shares, stock awards, stock options,
stock appreciation rights or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction
described in the first paragraph of this Article XII. Notwithstanding any
provision of the Plan (other than the limitation of Article V), the terms of
such substituted award of Performance Shares, or grant of an Option, SAR or
Stock Award, shall be as the Committee, in its discretion, determines is
appropriate.

ARTICLE XIII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock for
which a Stock Award is granted or for which an Option or SAR is exercised may
bear such legends and statements as the Committee may deem advisable to assure
compliance with federal and state laws and regulations. No Option or SAR shall
be exercisable, no Stock Award shall be granted, no Common Stock shall be
issued, no certificate for shares shall be delivered and no payment shall be
made under this Plan until the Company has obtained such consent or approval as
the Committee may deem advisable from regulatory bodies having jurisdiction over
such matters.

 

10



--------------------------------------------------------------------------------

ARTICLE XIV

GENERAL PROVISIONS

14.01 Effect on Employment. Neither the adoption of this Plan, its operation nor
any documents describing or referring to this Plan (or any part thereof) shall
confer upon any individual any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual at any
time with or without assigning a reason therefor.

14.02 Unfunded Plan. The Plan, insofar as it provides for awards or grants,
shall be unfunded, and the Company shall not be required to segregate any assets
that may at any time be represented by awards or grants under this Plan. Any
liability of the Company to any person with respect to any award or grant under
this Plan shall be based solely upon any contractual obligations that may be
created pursuant to this Plan. No such obligation of the Company shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of the
Company.

14.03 Disposition of Stock. A Participant shall notify the Committee of any sale
or other disposition of Common Stock acquired pursuant to an Option that was an
incentive stock option if such sale or disposition occurs (a) within two
(2) years of the grant of an Option or (b) within one (1) year of the issuance
of the Common Stock to the Participant. Such notice shall be in writing and
directed to the Secretary of the Company.

14.04 Withholding Taxes. Each Participant shall be responsible for satisfying
any income and employment tax withholding obligations attributable to
participation in the Plan. Unless otherwise provided by the Agreement, any such
withholding tax obligations may be satisfied in cash (including from any cash
payable in settlement of an award of Performance Shares or an SAR) or a cash
equivalent acceptable to the Committee. Any withholding tax obligations may also
be satisfied by surrendering shares of Common Stock to the Company, by
withholding or reducing the number of shares of Common Stock otherwise issuable
to the Participant upon the exercise of an Option or SAR, the settlement of an
award of Performance Shares or the grant or vesting of a Stock Award, or by any
other method as may be approved by the Committee. If shares of Common Stock are
used to pay all or part of such withholding tax obligation, the Fair Market
Value of the shares surrendered, withheld or reduced shall be determined as of
the day the Option or SAR is exercised, the Restricted stock vests or the
Performance Shares are earned, as applicable.

14.05 Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law.

ARTICLE XV

AMENDMENT

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(1) the

 

11



--------------------------------------------------------------------------------

amendment materially increases the aggregate number of shares of Common Stock
that may be issued under the Plan, (2) the amendment materially changes the
class of individuals eligible to become Participants or (3) the amendment
materially increases the benefits that may be provided under the Plan. No
amendment shall, without a Participant’s consent, adversely affect any rights of
such Participant under any outstanding award of Performance Shares or any
Option, SAR or Stock Award outstanding at the time such amendment is made.

ARTICLE XVI

DURATION OF PLAN

No Performance Shares may be awarded and no Option, SAR or Stock Award may be
granted under this Plan after March 6, 2006. Awards of Performance Shares and
Options, SARs and Stock Awards granted on or before that date shall remain valid
in accordance with their terms.

ARTICLE XVII

INCENTIVE AWARDS

17.01 Awards. The Committee shall designate Participants to whom Incentive
Awards shall be made. All Incentive Awards shall be determined exclusively by
the Committee under procedures established by the committee; provided, however,
that in any calendar year, no Participant may receive an Incentive Award
exceeding $1 million.

17.02 Earning an Award. The Committee, at the time an Incentive Award is made,
shall specify the terms and conditions that govern the award. Such terms and
conditions may include, by way of example and not of limitation, requirements
that the Participant complete a specified period of employment with the Company
or an Affiliate or that the Company, an Affiliate, an operating unit or the
Participant attain stated objectives or goals as a prerequisite to payment under
an Incentive Award. Such performance objectives or goals may be based on one or
more of the Company’s, an Affiliate’s or an operating unit’s gross, operating
net earnings before or after taxes, return on equity, return on capital, return
on sales, return on assets or net assets, earnings per share, cash flow per
share, book value per share, earnings growth, sales growth, volume growth, cash
flow (as defined by the Committee), Fair Market Value, share price or total
shareholder return, market share, economic value added, market value added,
productivity, legal of expenses, qualify, safety, customer satisfaction, total
sales, total earnings or peer group comparisons of any of the aforementioned
objectives. Such goals may be set for a one-year period or a longer period. If
the Committee, on the date of an award, prescribes that the Incentive Award
shall be earned only upon the attainment of performance objectives stated with
respect to one or more of the foregoing criteria, such Incentive Award shall be
earned only to the extent that the Committee certifies that such objectives or
objectives have been achieved. The Committee, at the time an Incentive Award is
made, shall also specify when amounts shall be payable under the Incentive Award
and whether amounts shall be payable in the event of the Participant’s death,
disability, retirement or a change of control.

Except with respect to those Participants who are covered employees (as
determined under Code Section 162(m)(3)) and notwithstanding any other provision
of the Plan, the Committee, in its discretion may adjust the terms, conditions
or other requirements applicable to

 

12



--------------------------------------------------------------------------------

Incentive Awards and may increase or decrease the amounts otherwise payable
under an Incentive Award, to reflect unusual or extraordinary transactions or
events. The Committee may make such adjustments with respect to one or more
Participants, with respect to all Participants as to Incentive Awards made
during a particular year or with respect to all outstanding Incentive Awards.

17.03 Settlement. In the Committee’s discretion, the amount payable when an
Incentive Award is earned may be settled in cash, by the issuance of Common
Stock or a combination of cash and Common Stock. A fractional share shall not be
deliverable when an Incentive Award is settled, but a cash payment shall be made
in lieu thereof.

17.04 Shareholder Rights. No Participants shall, as a result of receiving an
Incentive Award, have any rights as a shareholder of the Company until and then
only to the extent that the Incentive Award is earned and Common Stock is
distributed. A Participant may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of an Incentive Award or the rights to receive Common Stock
thereunder other than by will or the laws of descent and distribution. After and
to the extent that an Incentive Award is settled in Common Stock, a Participant
will have all the rights of a shareholder of the Company.

17.05 Administration. The Committee shall construe and administer the Plan,
including this Article XVII relating to Incentive Awards, as if the term
“Incentive Award” had been included in all Plan provisions of general
application in a manner similar to the term Performance Shares. For example,
shares of Common Stock issued pursuant to Incentive Awards shall reduce the
aggregate number of shares of Common Stock that may be issued under the Plan in
accordance with Article V. As provided in Article III, the Committee’s authority
to interpret the Plan in this regard shall be absolute.

 

13